                                        33 Filed 10/26/20 Page 1 of 1
         Case 1:05-cr-01064-VM Document 34




                                             October 26, 2020
Via ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:   United States v. Virgilio Llano, 05 Cr. 1064 (VM)

Dear Judge Marreo:

       I represent Virgilio Llano on the above-captioned matter involving an alleged
violation of supervised release. The Court previously adjourned the proceeding to
November 19th, but the assigned probation officer is unavailable that day.
Accordingly, with the consent of the government and probation, I write to
respectfully request that the Court adjourn the matter until Friday, December 4th at
1030 am.




                                             Respectfully submitted,

                                             /s/ Annalisa Mirón
                                             Annalisa Mirón
                                             Attorney for Virgilio Llano




cc:   AUSA Kedar Bhatia
      Officer Marcela Tavarez
